DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s arguments filed on 12/22/2021 (Remarks, p. 17-20) have been fully considered and therefore none of the prior arts of record teach or suggest the amended claimed features of Applicant’s invention.
Regarding claims 1, 20 and 21, none of the references taken alone or in combination provide the motivation to teach or suggest the amended claimed creation step of creating the first album including the first kind of page generated in accordance with the first reference and a third kind of page generated in accordance with a third reference that differs from the reference and the second reference and creating the second album including the second kind of page generated in accordance with the second reference and the third kind of page generated in accordance with the third reference, wherein, at the creation step, by performing predetermined control to make [[the same]] a total number of pages of the first album and a total number of pages of the second album the same, the first album and the second album having the same total number of pages are created, the predetermined control is a first control that adjusts the number of the third kind of pages included in the first album based on the number of the first kind of pages included in the first album and adjusts the number of the third kind of pages included in the second album based on the number of the second kind of pages included in the second album or a second control that adjusts the number of the first kind of pages included in the first album based on the number of 5the third kind of pages included in the first album and adjusts the number of the second kind of pages included in the second album based on the number of the third kind of pages included in the second album.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649